Case: 12-40049      Document: 00512725059         Page: 1    Date Filed: 08/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 12-40049                                  FILED
                                  Summary Calendar                           August 6, 2014
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BENANCIO MACEDO-SILVA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:11-CR-1417-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Benancio Macedo-Silva pleaded guilty to being unlawfully present in the
United States following removal. The district court sentenced Macedo-Silva to
37 months in prison and did not impose a supervised release term.
       In his only issue on appeal, Macedo-Silva contends that the district court
erred in concluding that his 2001 Mississippi conviction for conspiracy to
commit      rape    warranted      a    16-level    enhancement        under         U.S.S.G.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-40049   Document: 00512725059     Page: 2   Date Filed: 08/06/2014


                                No. 12-40049

§ 2L1.2(b)(1)(A)(ii). Because Macedo-Silva has been released from prison after
completing his prison term and he has no additional sentence to serve, his
appeal is moot. See Spencer v. Kemna, 523 U.S. 1, 7-8 (1998).
      DISMISSED.




                                      2